DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 08/05/2022, with respect to 35 USC 112 rejection have been fully considered and are persuasive.  The 112 rejection of claims 1-13 has been withdrawn. 
Applicant’s arguments in combination with amendments, see remarks and claims, filed 08/05/2022, with respect to 35 USC 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1-10 and 12 has been withdrawn. 
Applicant’s arguments in combination with amendments, see remarks and claims, filed 08/05/2022, with respect to 35 USC 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20180046773 granted to Tang et al. (previously recited) in view of US Pat Pub No 2018004899 granted to Takeda.
Beginning on page 7, the applicant argues that examiner’s understanding of a limitation was incorrect. This argument is fully considered but not persuasive. The limitation of dependent claim 2, now incorporated in independent claims 1 and 13 recites “using a first discriminator undergone machine learning in advance using examination data about an examination having been effective in determining the name of the disease as an input and the name of the disease of the patient undergone an examination related to the examination data as an output”. The specification recites the first discriminator as “(i) medical images, (ii) biological examination results, (iii) clinical information, and the like.” See paragraph [0057]. The limitation, as previously and currently recited requires the “first discriminator [having] undergone machine learning in advance using examination data about an examination having been effective in determining the name of the disease as an input and the name of the disease of the patient undergone an examination related to the examination data as an output”. Therefore, the claim requires the “first discriminator … of the patient” but has not positively recited the rest of the limitation. As currently recited, the first discriminator “having been effective in determining…” is regarded to be a step performed by another device at a different time. 
It is additionally noted that the limitations of claims 2 and 11 having been combined and incorporated in the independent claims 1 and 13 were not previously considered (together) and required further searching and consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “having been effective” in line 16 is considered to be indefinite. The term “having been effective” is a subjective term and does not provide a definite and clear boundary/threshold on what it is considered to be effective. 
Dependent claims 3-10 are rejected for depending on rejected claim.
Claim 12 recites the limitation “having been effective” in line 16 is considered to be indefinite. The term “having been effective” is a subjective term and does not provide a definite and clear boundary/threshold on what it is considered to be effective. 
Claim 13 recites the limitation “having been effective” in line 14 is considered to be indefinite. The term “having been effective” is a subjective term and does not provide a definite and clear boundary/threshold on what it is considered to be effective. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20180046773 granted to Tang et al. (hereinafter “Tang”) in view of US Pat Pub No 20180004899 granted to Takeda. 
Regarding claims 1, 12 and 13, Tang discloses an information processing device (para 0004, para 0033 “device of medical system 100  established with a computer, a server or a processing center”) comprising: a hardware processor (para 0033 “implemented by a processor, a central processing unit or a computation unit.”) that acquires one or more pieces of examination data concerning a patient targeted to be diagnosed  (para 0039, “receiving the initial symptom”, fig. 2-4, 9), specifies candidates for a name of a disease (para 0038, table 1) by which the patient targeted to be diagnosed may be affected (para 0040 “the prediction module 124 is configured for generating symptom inquiries Sqry to be displayed on the interaction interface 140”) and a subsequent examination to be executed for determining the name of the disease of the patient targeted to be diagnosed based on the one or more pieces of examination data as acquired  (para 0040 “The interaction interface 140 is configured for receiving responses Sans corresponding to the symptom inquiries Sqry” para 0040 discussing asking optimal questions according to a prediction model, therefore, a determination has been executed for determining the name of the disease), and outputs the candidates for the name of the disease and the subsequent examination as specified (para 0040 “The prediction module 124 is configured to generate a result prediction, such as at least one disease prediction PDT”); wherein the hardware processor causes the candidates for the name of the disease and the subsequent examination as specified to be displayed on a display device (para 0033-0034 “The interaction interface 140 can include an output interface (e.g., a display panel for display information)”, and para 0040); wherein the hardware processor specifies the candidates for the name of the disease of the patient targeted to be diagnosed from the one or more pieces of examination data about the patient targeted to be diagnosed (para 0038, table 1).  
Tang fails to explicitly disclose using a first discriminator undergone machine learning in advance using prior examination data about an examination having been effective in determining the name of the disease as an input and the name of the disease of the patient undergone an examination related to the one or more pieces of examination data as an output (It is noted that the limitation “using prior examination data about an examination having been effective in determining the name of the disease as an input and the name of the disease of the patient undergone an examination related to the one or more pieces of examination data as an output” has not been positively recited. The recited language: “having been effective” is a step performed by another method/device. Additionally, the limitation “having been effective” is considered subjective as recited in 112 rejection above.)
Takeda teaches a similar method and system for medical support and shows that it is known to incorporate patient history as well as patient answers to the inquiry in consideration (para 0032, 0065) to combine characters extracted from various data to select one or more disease that the patient may contract (para 0085-0086) as well as probability (para 0086) and for each disease name (selected) executing an examination (para 0088). Takeda further teaches using artificial intelligence engine to determine disease names (para 0087). This provides determining a possible disease based on obtained data and examination using in home health care or medical checkup vehicles (para 0011 and 0026) while using current and history data to improve the accuracy (precision) of the reasoning of possible diseases (candidate diseases) (para 0121). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Tang with the teachings of Takeda to provide the predictable result of improving the accuracy (precision) of the reasoning of possible diseases (candidate diseases).

Regarding claim 3, Tang as modified by Takeda (hereinafter “modified Takeda”) renders the information processing device according to claim 1 obvious as recited hereinabove, Takeda teaches wherein the hardware processor specifies the subsequent examination to be executed for the patient targeted to be diagnosed from the one or more pieces of examination data about the patient targeted to be diagnosed using a second discriminator undergone machine learning (paras 0032, 0085-0087 “family history, life history, occupational history, travel history”) in advance using prior examination data about an examination having been effective in determining the name of the disease as an input and a combination of examinations having been executed for the patient undergone an examination related to the one or more pieces of examination data and effective in determining the name of the disease as an output (It is noted that the limitation “using prior examination data about an examination having been effective in determining the name of the disease as an input and a combination of examinations having been executed for the patient undergone an examination related to the one or more pieces of examination data and effective in determining the name of the disease as an output” has not been positively recited. The recited language: “having been effective” is a step performed by another method/device. Additionally, the limitation “having been effective” is considered subjective as recited in 112 rejection above.) This would provide the predictable result of improving the accuracy (precision) of the reasoning of possible diseases (candidate diseases).  


Regarding claim 4, modified Takeda renders the information processing device according to claim 1, wherein the hardware processor specifies the subsequent examination to be executed for the patient targeted to be diagnosed using a statistical analysis based on a combination of examinations executed for determining the name of the disease, having been accumulated in advance for the candidates for the name of the disease as specified (para 0040, “The prediction module 124 is configured to generate a result prediction, such as at least one disease prediction PDT (e.g., a disease name or a list of disease names ranked by their probabilities)”; statistical analysis is understood to be part of the training set associated with the model).  


Regarding claim 5, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Tang teaches further comprising: a memory that holds, for each patient, one or more examination items only including an examination having been executed for the patient and effective in determining the name of the disease (para 0033 “device of medical system 100  established with a computer, a server or a processing center” and para 0060 “The learning module 122 is able to collect activity logs (e.g., the initial symptom(s), related information of the patient, a history of the symptom inquiries and responses to the inquiries) from the prediction module 124,”), the one or more pieces of examination data corresponding to the examination items, and a determined diagnosis result indicating the name of the disease determined for the patient in association with each other (para 0060 “The learning module 122 is able to collect activity logs (e.g., the initial symptom(s), related information of the patient, a history of the symptom inquiries and responses to the inquiries) from the prediction module 124, the diagnosis results and/or the treatment results from medical departments”). 

Regarding claim 6, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Tang teaches wherein the one or more pieces of examination data includes at least one of a medical image, a biological examination result, and clinical information (para 0039 “The first symptom inputted by the user U1 will be regarded as an initial symptom Sini”).  

Regarding claim 7, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Takeda teaches wherein the candidates for the name of the disease are names of pathological tissues obtained when a diagnosis is determined (para 0003; it is understood that the device can include various disease names, including names of pathological tissues).

Regarding claim 8, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Takeda teaches wherein the subsequent examination includes at least one of an imaging modality, an imaging technique, a site to be imaged, a type of biological examination, and an examination item (para 0067).  

Regarding claim 9, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Takeda teaches wherein in a case where there are two or more candidates for the name of the disease, the hardware processor outputs a confidence rate together for each of the candidates for the name of the disease (para 0086).  

Regarding claim 10, modified Tang renders the information processing device according to claim 1 obvious as recited hereinabove, Tang discloses wherein the hardware processor outputs a diagnosis determination rate in a case of executing the subsequent examination (para 0107 “The medical system can guide the user to complete the procedures step-by-step. The user may be required to answer one question at a time or to answer some related questions step-by-step.”; it is understood that the progress rate during “step-by-step” questionnaire can be displayed to show the progress/completion).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792